     MICHAEL CHASTAINE, State Bar #121209
1    THE CHASTAINE LAW OFFICE
     2377 Gold Meadow Way, Suite 100
2    Gold River, CA 95670
     Telephone: 916-732-7150
3
     Attorneys for Defendant
4
     Kevin Savangsy
5
6                         IN THE UNITED STATES DISTRICT COURT
7                      FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9                                                 ) Case No.: 2:19 CR 0041 MCE
     UNITED STATES OF AMERICA,                    )
10                                                ) STIPULATION AND ORDER
                   Plaintiff,                     ) CONTINUING STATUS CONFERENCE
11                                                )
            v.                                    )
12                                                )
     KEVIN SAVANGSY,                              )
13                                                )
                   Defendant.                     )
14
15
            It is hereby stipulated between the parties, Quinn Hochhalter, Assistant United
16
17   States Attorney, and Michael Chastaine, attorney for Kevin Savangsy, that the status

18   conference date of Friday, June 21, 2019 should be continued until Friday, August 16,
19
     2019. The continuance is necessary in order for counsel to complete reviewing the
20
     discovery and go over it with Mr. Savangsy. Counsel also anticipates receiving a plea
21
22   agreement and will need time to review the same and go over it with Mr. Savangsy.
23
            IT IS STIPULATED that the period of time up to and including August 16, 2019
24
     be excluded in computing the time within which the trial must commence under the
25
26   Speedy Trial Act, pursuant to 18 U.S.C. §3161(h)(7) and Local Code T4, for ongoing
27   preparation of counsel. It is further stipulated that the need for a continuance and
28


                                                   1
     continued counsel preparation outweighs the interests of the public and the defendant in a
1
2    speedy trial.
3
     .
4
     Dated: June 17, 2019                      By: ____/s/ Michael Chastaine
5
                                                     MICHAEL CHASTAINE
6                                                    Attorney for Kevin Savangsy
7
8
9    Dated: June 17, 2019                              McGREGOR SCOTT
10                                                     United States Attorney
11                                                     By: /s/ Quinn Hochhalter
12                                                     QUINN HOCHHALTER
                                                       Assistant U.S. Attorney
13
14
15
16
                                               ORDER
17
            GOOD CAUSE APPEARING, in that it is the stipulation of the parties:
18
            IT IS HEREBY ORDERED that the status conference scheduled for Friday, June
19
     21, 2019 at 9:00 a.m. be continued to Friday, August 16, 2019 at 9:00 a.m. and that the
20
     period from June 21, 2019 to August 16, 2019 is excludable from calculation under the
21
     Speedy Trial Act pursuant to 18 U.S.C. §3161(h)(8)(A) and local rule T4. Further, that
22
     the need for a continuance and continued counsel preparation outweighs the interests of
23
     the public and the defendant in a speedy trial.
24
     Dated: June 17, 2019
25
26
27
28


                                                  2
